FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For November 25, 2015 Commission File Number: 001-34718  The Royal Bank of Scotland plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued as a Company announcement in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  NOT FOR RELEASE, PUBLICATION OR DISTRIBUTION IN OR INTO, OR TO ANY PERSON RESIDENT AND/OR LOCATED IN, ANY JURISDICTION WHERE SUCH RELEASE, PUBLICATION OR DISTRIBUTION IS UNLAWFUL NOVEMBER 25, 2015 THE ROYAL BANK OF SCOTLAND PLC CASH TENDER OFFER FOR CERTAIN U.S. DOLLAR SECURITIES: ANNOUNCEMENT OF FINAL RESULTS On November 17, 2015, The Royal Bank of Scotland plc (the "Offeror") invited holders of the securities listed below (the "Securities") to tender any and all of their Securities for purchase by the Offeror for cash (the "Offers") on the terms of, and subject to the conditions contained in, a tender offer memorandum dated November 17, 2015 (the "Tender Offer Memorandum"). Capitalized terms not otherwise defined in this announcement have the same meaning as assigned to them in the Tender Offer Memorandum. Further to such invitation, the Offeror announced at 11:00 a.m. (New York City time) on November 24, 2015 the Purchase Price in respect of each series of Securities. According to information provided by the Tender Agent for the Offers, U.S.$802,198,000 aggregate principal amount of the 2020 Notes and U.S.$526,923,000 aggregate principal amount of the 2021 Notes were validly tendered by the Expiration Deadline and not validly withdrawn, which amounts include U.S.$1,848,000 aggregate principal amount of the outstanding 2020 Notes and U.S.$246,000 aggregate principal amount of the 2021 Notes that remain subject to the guaranteed delivery procedures described in the Tender Offer Memorandum. The following table sets forth certain information relating to pricing of the Offers, as announced yesterday, November 24, 2015, as well as results of the Offers. Title of Security ISIN CUSIP Principal Amount Outstanding Fixed Spread Purchase Price Aggregate Principal Amount Accepted for Purchase 5.625% Senior Notes due 2020 US78010XAE13 78010XAE1 U.S.$1,232,884,000 +80 basis points U.S.$1,140.90 U.S. $802,198,000 6.125% Senior Notes due 2021 US78010XAK72 78010XAK7 U.S.$847,971,000 +85 basis points U.S.$1,172.82 U.S.$526,923,000 FURTHER INFORMATION Lucid Issuer Services Limited has been appointed by the Offeror as Tender Agent (the "Tender Agent") for the purposes of the Tender Offer. RBS Securities Inc., an affiliate of the Offeror, has been appointed as Global Arranger and Lead Dealer Manager in connection with the Offers. Deutsche Bank Securities Inc. and UBS Limited have been appointed as Joint Dealer Managers for the purposes of the Offers (the Joint Dealer Managers together with the Global Arranger and Lead Dealer Manager and, where the context so requires, each of their respective affiliates, the "Dealer Managers"). Requests for information in relation to the Offers should be directed to: GLOBAL ARRANGER AND LEAD DEALER MANAGER RBS Securities Inc. 600 Washington Boulevard
